                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8
                                                                                                 UNITED STATES DISTRICT COURT
                                                             9

                                                            10                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A.,                                Case No.:   2:16-cv-02210-RFB-GWF
AKERMAN LLP




                                                            13                                   Plaintiff,

                                                            14   vs.                                                   MOTION TO REMOVE ATTORNEY
                                                                                                                       FROM ELECTRONIC SERVICE LIST
                                                            15   MOUNTAIN     SHADOWS      COMMUNITY
                                                                 ASSOCIATION;       LAS        VEGAS
                                                            16   DEVELOPMENT GROUP LLC; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            17
                                                                                                 Defendants.
                                                            18

                                                            19

                                                            20                PLEASE TAKE NOTICE that, Bank of America, N.A. hereby provides notice that Brett M.

                                                            21   Coombs, Esq. and Thera A. Cooper, Esq. are no longer associated with the law firm of Akerman LLP.

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28
                                                                                                                 1
                                                                 48607740;1
                                                             1
                                                                              Akerman LLP continues to serve as counsel for Wells Fargo Bank, N.A in this action. All
                                                             2
                                                                 including, but not limited to, pleadings, papers, correspondence, documents and future notices in this
                                                             3

                                                             4   action should continue to be directed to Ariel E. Stern and Scott. Lachman, Esq.

                                                             5                Respectfully submitted, this 15th day of April, 2019.

                                                             6                                                     AKERMAN LLP

                                                             7                                                     /s/ Scott R. Lachman, Esq.
                                                                                                                   ARIEL E. STERN, ESQ.
                                                             8                                                     Nevada Bar No. 8276
                                                                                                                   SCOTT R. LACHMAN, ESQ.
                                                             9                                                     Nevada Bar No. 12016
                                                                                                                   1635 Village Center Circle, Suite 200
                                                            10                                                     Las Vegas, Nevada 8913
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                COURT APPROVAL
                                                                              IT IS SO ORDERED.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                              Date:______________
                                                                                    4/16/2019
AKERMAN LLP




                                                            13                                                            ___________________________________
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 48607740;1
